Citation Nr: 0507141	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  95-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The appellant had active military service from August 1957 to 
August 1961.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision.  
The appellant filed a notice of disagreement (NOD) in 
November 1994, and the RO issued a statement of the case 
(SOC) in January 1995.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in January 1995.  In March 1995, the appellant 
testified during a hearing before RO personnel; a transcript 
of that hearing is of record.  

In February 1997, the Board remanded the appellant's claim to 
the RO for additional development.  Following its completion 
of the requested development, the RO continued the denial of 
the appellant's claim (as reflected in a November 2000 
supplemental SOC (SSOC)).  

In March 2001, the Board again remanded the appellant's claim 
to the RO, finding that the RO had not fully complied with 
the Board's February 1997 remand.  Following completion of 
the requested development, the RO continued the denial of the 
appellant's claim (as reflected in September and October 2004 
SSOCs).  In December 2004, the appellant's appeal was 
returned to the Board.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The appellant has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, to include watching 
an military officer walk into an aircraft propeller, 
witnessing a pilot drown when he became trapped in his 
sinking aircraft, and witnessing a sailor drown after the 
afterbrow (or ramp) the sailor was walking across between the 
USS Lexington (CVA-16) and another ship (identified as either 
the USS Bonhomme Richard or USS Midway) collapsed, and the 
sailor was thrown into the water.  

3.  The appellant did not engage in combat with the enemy in 
service.  

4.  None of the appellant's claimed in-service stressful 
experiences has been corroborated by service records or other 
credible, supporting evidence.  

5.  No psychiatric disability was shown in service, and there 
is no persuasive medical evidence of a nexus between any 
current psychiatric disability other than PTSD and the 
appellant's military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

Through an April 2004 notice letter, the January 1995 SOC, as 
well SSOCs in July 1995, November 2000, September 2004, and 
October 2004, the RO notified the appellant of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, the appellant was 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the April 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from whom he wanted the RO obtain and 
consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims held that proper VCAA notice should notify 
the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim(s).  As indicated above, the first 
three content of notice requirements are met in this case, 
and the fourth requirement has essentially been met.  While 
the RO has not explicitly requested that the veteran provide 
evidence in his possession that pertains to his claim, the 
Board finds that through correspondence with the veteran-to 
include a September 1997 letter, the April 2004 notice letter 
with an accompanying PTSD stressor questionnaire, and the SOC 
and SSOCs-put the veteran on notice that information and 
evidence was needed to support the claim.  The Board also 
points out that a primary aspect of the veteran's claim-
involving service connection for PTSD-turns on the 
verification of a stressor, for which information, rather 
than evidence, is needed to independently verify a claimed 
in-service stressful experience.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the November 1994 rating action on appeal.  However, in 
this case, such makes sense, inasmuch as the VCAA was not 
enacted until November 2000, some six years after the 
November 1994 rating decision.  The Board also finds that the 
lack of full, pre-adjudication notice in this case does not, 
in any way, prejudice the appellant.  

As indicated above, the January 1995 SOC as well as those 
SSOCs in July 1995, November 2000, September 2004, and 
October 2004, notified the appellant what was needed to 
substantiate his claim and also identified the evidence that 
had been considered with respect to his claim.  Furthermore, 
in the April 2004 notice letter, the appellant was advised of 
VA's responsibilities to notify and assist him in his claim.  
After the SOC and each of the SSOCs, as well as the 2004 
notice letter, the appellant was afforded an opportunity to 
respond.  The appellant has not otherwise identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The appellant's 
service medical records have been obtained and associated 
with the claims file.  All identified post-service VA 
treatment records have been obtained.  The appellant has had 
an opportunity to present testimony during a hearing before 
RO personnel.  The RO also has arranged for the veteran to 
undergo VA examinations in October 1994 and September 1997, 
and the reports of those examinations are of record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
existing records pertinent to the claim on appeal that need 
to be obtained.  

The Board also points out that, as regards the aspect of the 
veteran's appeal involving service connection for PTSD, the 
duty to assist appellant in attempting to verify his claimed 
in-service stressors has been met. 

In this respect, in September 1997, the RO notified the 
appellant that it needed more specific information to help in 
verifying the claimed stressors, in particular, the dates of 
his alleged stressor incidents aboard the USS Lexington (CVA-
16).  Later that month, the appellant notified the RO that he 
could not remember the dates of the incidents.  In March 
1999, the National Personnel Records Center (NPRC) notified 
the RO that naval ships' logs were not held at its facility, 
but that the RO's request was being forwarded to the National 
Archives and Records Administration (NARA).  In April 1999, 
NARA notified the RO that copies of deck logs of the USS 
Lexington for the period July to November 1958 could be 
obtained through the Naval Historical Center.  

In November 1999, the RO provided the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center or CURR) the appellant's service information, 
including his stressor statements and relevant personnel 
records, in an attempt to verify the claimed in-service 
stressors.  Subsequently, the RO received notification from 
the Unit Records Center that the information provided by the 
RO was inadequate for purposes of verifying the appellant's 
claimed stressors.  [Parenthetically, the Board is cognizant 
that its March 2001 remand reflects a finding that while the 
RO had contacted the Units Records Center in November 1999, 
and the facility had responded in December 1999 with a 
general acknowledgment of the RO's request, there had been no 
subsequent response received from the Unit Records Center.  
Further review of the claims file does in fact reflect a 
response from the Unit Records Center, albeit not in 
letterform, indicating that the RO's stressor verification 
request was inadequate for purposes of conducting a search.]

In April 2004, the RO again requested that the appellant 
provide information regarding his claimed in-service 
stressors.  The RO asked the veteran to be specific because 
without such details an adequate search for verifying 
information could not be conducted.  The appellant failed to 
respond to the RO's request.  

Later in April 2004, the RO contacted the Naval Historical 
Center and requested copies of deck logs for the USS 
Lexington for the period July 1958 to November 1958.  It also 
requested verification from the deck logs of any accident 
between the USS Lexington and either the Bonhomme Richard or 
the USS Midway.  In May 2004, the RO was notified by the 
Naval Historical Center that NARA held deck logs of U.S. Navy 
ships prior to 1974, and that requests should be directed to 
that facility.  In June 2004, the RO was notified by NARA 
that a search of USS Lexington deck logs for the months of 
July through October 1958 had not revealed an action/accident 
with the USS Bonhomme Richard or the USS Midway.  The RO was 
also informed by NARA that any future requests pertaining to 
the appellant's PTSD claim should be directed to the Unit 
Records Center, as that facility would make use of records in 
the custody of NARA, or other records' branches, if needed.  

The Board notes that the appellant has provided no new 
information that might aid the Unit Records Center in 
attempting to verify his alleged in-service stressful 
experiences.  As the Unit Records Center has already reported 
that the available information provided by the RO (service 
records and stressor statements), is inadequate, without 
further details from the appellant no additional searches 
through the Unit Records Center (or any other independent 
source) cannot be conducted.  

The Board also notes that medical opinion as to the 
relationship between a diagnosed psychiatric disability and 
service is not required to decide the veteran's claim on 
appeal.  As indicated above, service connection for PTSD 
turns on the question of the occurrence of a stressor (which 
cannot be resolved medically), and there is no persuasive 
evidence of a medical nexus between a currently diagnosed 
psychiatric disability other than PTSD and the appellant's 
active service.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium) (To warrant a medical 
examination/opinion, the record should contain competent 
medical evidence of persistent or recurrent symptoms of a 
disability and indicate that those symptoms may be associated 
with active military service).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); credible 
supporting evidence that the claimed in-service stressor 
occurred; and a link, established by medical evidence, 
between current symptoms and an in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the appellant 
initially filed his claim for service connection for PTSD in 
1994 required a "clear" diagnosis of PTSD; that requirement 
has since been eliminated.  As regards the first of the three 
regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the 4th Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A more recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 
38 C.F.R. § 3.304(f)(3) (2004).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

Specific to PTSD, in this case, the appellant alleges that he 
has PTSD as a result of having experienced stressful events 
in service while serving aboard the USS Lexington.  The 
primary stressful events were reported as (1) witnessing a 
"Lieutenant McGowan" walk into the propeller of an aircraft 
on the flight deck of the USS Lexington, (2) observing a 
pilot struggle and eventually drown after his aircraft went 
over the side of the USS Lexington and into the sea, and (3) 
observing a sailor drown after the afterbrow (or ramp) the 
sailor was walking across between the USS Lexington and 
another ship (identified as either the USS Bonhomme Richard 
or USS Midway) collapsed, and the sailor was thrown into the 
water.  

The record reflects that the appellant underwent a VA 
psychiatric examination in October 1994.  The Axis I 
diagnoses were PTSD and recurrent depression as a result of 
the appellant re-experiencing the reported traumas in 
service.  Thus, it appears that the first criterion for 
establishing service connection for PTSD has been met.  
Setting aside, for the moment, the question of the 
credibility of the diagnosis (inasmuch as none of the 
appellant's claimed in-service stressful experiences related 
during the examination has been verified), the Board 
emphasizes that service connection for PTSD cannot be granted 
because an essential criterion under 38 C.F.R. § 3.304(f)-
credible supporting evidence that any of the claimed in-
service stressors actually occurred-has not been met.  

In this case, the appellant does not contend, and the  record 
does not establish, that the appellant engaged in combat with 
the enemy.  As the appellant's alleged stressors are not 
related to combat, the appellant's testimony alone cannot 
constitute conclusive evidence of the occurrence of an in-
service stressor; rather, corroborating evidence is needed.  
See Cohen, 10 Vet. App. at 145.  In this case, however, the 
Board finds that the record contains no such corroboration.  

As is noted above, the RO has attempted to corroborate the 
appellant's claimed in-service stressors through NPRC, the 
Naval Historical Center, NARA, and the Unit Records Center.  
NARA has advised the RO that any searches involving PTSD 
claims should be initiated through the Unit Records Center.  
The Unit Records Center has notified the RO that the 
information provided for searching purposes was inadequate.  
While the RO has provided the Unit Records Center with the 
appellant's relevant service records and his stressor 
statements, the appellant has been unable to identify when 
the alleged stressors occurred, which would clearly hinder 
any search and verification efforts by the Unit Records 
Center (or any other independent source).  The Board also 
notes that the appellant has not otherwise presented any 
evidence that corroborates the occurrence of any of his 
claimed stressors.  In the absence of credible evidence that 
the claimed in-service stressors occurred, the criteria for a 
grant of service connection are not met.  

In addition to PTSD, post-service, the veteran also has been 
diagnosed with depression and generalized anxiety disorder.  
However, the Board finds that the record does not present a 
basis for a grant of service connection for any diagnosed 
psychiatric disability other than PTSD.  No psychiatric 
disability was shown in service, and a medical nexus between 
service and the either depression or anxiety disorder has not 
been established.  The Board notes that the October 1994 VA 
examiner related the veteran's depression, in part, to a 
claimed in-service stressful experience where a pilot 
drowned.  However, this opinion clearly was based on the 
veteran's own reported history, which, as indicated above, 
has not been corroborated.  As a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate (or, as here, unsupported) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  Hence, 
the October 1994 medical opinion does not provide persuasive 
evidence of a medical relationship between depression and the 
veteran's military service, and there is no other medical 
evidence that addresses this point.  

The Board has considered the appellant's assertions; however, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App.124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Under these circumstances, the claim for service connection 
for an acquired psychiatric disorder, to include PTSD, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine.  However, as the evidence simply does not support 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


